Sohaeffer, C. J.,
filed the following opinion of the court on motion for a rehearing:
The petition for a rehearing refers to and reiterates the two alleged errors, which were fully presented and duly considered on the hearing of this cause at the last term of this court. The first point relates to the indictment and charges that it is fatally defective in not stating that the property had been stolen. The indictment follows the statute under which it was found, and that, we think, is sufficient.
*73The second point is made on the verdict of the jury, which is charged to be defective because it does not find the value of the property received. The jury were instructed in substance that if they found the defendant guilty and also found the value of the property to be over fifty dollars, they should find the defendant guilty in manner and form as charged in the indictment; and if they found the value of the property stolen and received by the defendant was less than fifty dollars they should so state in their verdict. The jury found the defendant guilty as charged in the indictment. The jury accordingly found the value of the property to be over fifty dollars, and the exact value being immaterial the verdict is substantially good; and the motion for a rehearing is accordingly denied, and a mandate will issue to the district court as heretofore ordered, or in accordance with the opinion heretofore rendered by the Court, June 5, 1879.
EmeesoN, J., and BokemaN, J., concur.